1 Reported in 225 N.W. 426.
Defendant was convicted under the state law of an unlawful sale of intoxicating liquor and appeals from the judgment of conviction.
The appeal presents the question of the sufficiency of the evidence to sustain the conviction. It is contended that the evidence was insufficient to sustain the jury in finding beyond a reasonable doubt that the liquor in question was potable as a beverage. An examination of the evidence discloses ample evidence on that point.
It is next contended that the evidence was insufficient to justify the jury in finding beyond a reasonable doubt that this defendant was the person who sold the liquor, if there was such a sale. Two state's witnesses were present at the sale, one of them the purchaser. The purchaser positively identified the defendant. The other witness was not so positive, but his evidence had corroborative value at least. Other facts and circumstances shown furnished some corroboration. It is true that there was evidence tending to impeach the credibility of the witness who made the purchase, but *Page 519 
on the whole there was sufficient evidence on the question of identity to justify the verdict.
Defendant denied making the sale and presented evidence tending to show that he was not present at the time the sale was alleged to have been made and that his reputation was good. The evidence was for the jury to pass upon and was sufficient to justify the verdict. An extended discussion thereof would not be of any value.
Judgment affirmed.